Citation Nr: 1036341	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-35 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment rendered at Herkimer 
Little Falls Radiology on January 28, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1965.  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an July 2006 decision by the Fee Processing Center 
(FPC) of the VA Medical Center (VAMC) in Canandaigua, New York, 
which denied entitlement to reimbursement or payment of private 
medical expenses incurred as a result of services rendered to the 
Veteran by Herkimer Little Falls Radiology on January 28, 2006. 


FINDING OF FACT

The claim filed by the Veteran for treatment rendered to the 
Veteran at Herkimer Little Falls Radiology on January 28, 2006, 
was received on May 23, 2006, more than 90 days after the Veteran 
received medical care.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment rendered by 
Herkimer Little Falls Radiology on January 28, 2006, have not 
been met.  38 U.S.C.A. § 1725 (West 2002); Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 110-
387, § 402, 122 Stat. 4110 (2009); 38 C.F.R. §§ 17.120, 17.1000-
17.1008 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

II.  Analysis

The claim filed by the Veteran, for treatment rendered at 
Herkimer Little Falls Radiology on January 28, 2006, was received 
on May 23, 2006, more than 90 days after services were rendered.  
The Veteran contends that VA should pay his radiologist's bill 
and should overlook the fact that the Veteran failed to submit 
the claim within the prescribed 90 days.  The Veteran indicated 
that he is on multiple medications for multiple chronic illnesses 
that have led to complications such as they put him to sleep for 
14-16 hours at a time.  He reported being confined to his 
apartment for weeks at a time which prevented him from speaking 
with a VA representative about reimbursement procedures or how to 
file a claim.  

The VAMC sent the Veteran a letter, dated July 7, 2007, regarding 
the Veteran's bill for radiology services, on January 28, 2006.  
In that letter, the VAMC indicated that consideration of possible 
VA financial assistance had been given the appellant's claim 
under the Veterans Millennium Health Care and Benefits Act, H. R. 
2116, but the claim was denied.  It was noted that payment might 
be made if all five (5) of the following criteria were met: (1) 
the Veteran was financially liable to the provider for emergency 
treatment, (2) the Veteran was enrolled in the VA Health Care 
system and received treatment within a 24-month period proceeding 
emergency care, (3) the Veteran had no other coverage under a 
health care contract that would pay, in whole or part, (4) VA 
facilities were not feasibly available and an attempt to use them 
beforehand would have been hazardous to life or health, and (5) 
emergency services were provided in a hospital emergency 
department, a free standing urgent care clinic, or a similar 
facility held out as providing urgent or emergency care to the 
public, up to the point of medical stability.

The Veteran was further notified that the absence of any one of 
these criteria precluded payment by VA.  In this case, the reason 
for not approving the claim was that the claim was not timely 
filed because it was not submitted within 90 days of medical 
care.  The Veteran was notified of its appellate rights and 
notified that any evidence that was believed to indicate that 
reconsideration was proper should be sent to VA.

The Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), 
provides general authority for the reimbursement of non-VA 
emergency treatment for nonservice-connected disabilities.  See 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2009), 
as amended by 68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective 
March 25, 2003).  This law was enacted on November 30, 1999, and 
took effect 180 days after the date of enactment, i.e., May 29, 
2000.  The interim final rule implementing the new statute 
provided that its effective date was May 29, 2000, and that VA 
would make retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. Reg. 
36,467 (July 12, 2001).  The final regulation at 38 C.F.R. § 
17.1002(a) through (i) provides a list of nine separate 
prerequisites, which must be met, before VA may advance payment 
or reimbursement for emergency services provided for nonservice-
connected disabilities in non-VA facilities.

To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of nine of the following conditions: 
(a) the emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public; (b) the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health (this standard would be met 
if there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health of 
the individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part); 
(c) a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); (d) 
the claim for payment if reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility;(e) at the time the emergency treatment 
was furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) the veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment is 
barred because of a failure by the veteran or provider to comply 
with the provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified time limits, 
or failure to exhaust appeals of the denial of payment); (h) if 
the condition for which the emergency treatment was furnished was 
caused by an accident or work related injury, the claimant has 
exhausted without success all claims and remedies reasonably 
available to the veteran or provider against a third party for 
payment of such treatment, and the veteran has no contractual or 
legal recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in part, 
the veteran's liability to the provider; and; (i) the veteran is 
not eligible for reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 (U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive emergency 
treatment for a service-connected disability).  See 38 C.F.R. § 
17.1002.

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 
must be the entity that furnished the treatment (the vendor), the 
Veteran who paid for the treatment, or the person or organization 
that paid for such treatment on behalf of the Veteran.  38 C.F.R. 
§ 17.1004(a).  Thus, the Veteran has standing in this case.

VA regulations also provide that a claim under the Millennium 
Bill must be filed within 90 days after the latest of the 
following: (1) July 19, 2001; (2) the date that the Veteran was 
discharged from the facility that furnished the emergency 
treatment; or (3) the date the Veteran finally exhausted, without 
success, action to obtain payment or reimbursement for the 
treatment from a third party.  See 38 C.F.R. § 17.1004(d).

Under 38 C.F.R. § 17.1004(e), if after reviewing a claim the 
decision maker determines that additional information is needed 
to make a determination regarding the claim, such official will 
contact the claimant in writing and request additional 
information.  The additional information must be submitted to the 
decision maker within 30 days of receipt of the request or the 
claim will be treated as abandoned, except that if the claimant 
within the 30-day period requests in writing additional time, the 
time period for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.

The Board notes that, on October 10, 2008, S. 2162, the Veterans' 
Mental Health and Other Care Improvements Act of 2008, was signed 
by the President.  This statute makes various changes to 
veteran's mental health care and also addresses other health care 
related matters.  Relevant to the instant case, the new law 
amends 38 U.S.C.A. § 1725 to make mandatory (as opposed to 
discretionary) the reimbursement of the reasonable value of 
emergency treatment of an "eligible" veteran furnished by a non-
VA facility, if all of the pertinent criteria (outlined above) 
are otherwise satisfied.  See Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, § 402, 
122 Stat. 4110 (2008).

Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of 
"emergency treatment."  As the veteran's claim is denied another 
basis, the Board finds that additional discussion of this recent 
amendment is not necessary.

From the information before the Board, it appears that the 
Veteran has no service-connected disabilities.  Thus, the 
treatment rendered on January 28, 2006, was not related to a 
service-connected disability.  

There is also no indication in the record that the Veteran was 
enrolled in the VA Health Care system and received treatment 
within a 24-month period proceeding emergency care; that the 
Veteran had no other coverage under a health care contract that 
would pay, in whole or part, or that VA facilities were not 
feasibly available and an attempt to use them beforehand would 
have been hazardous to life or health.

The Board finds that entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as a result of treatment 
rendered at Herkimer Little Falls Radiology on January 28, 2006, 
is not warranted.  This denial is based the finding that neither 
the vendor nor the Veteran filed a timely claim for payment or 
reimbursement.

The regulation, 38 C.F.R. § 17.1004(d), is clear that the 
beginning of the 90 days commences with, as applicable here, the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment, which in this case was January 
31, 2008; or, the date the Veteran finally exhausted, without 
success, action to obtain payment or reimbursement for the 
treatment from a third party, Medicare.

Here, the VA did not receive the claim for the radiology services 
until May 23, 2006.  The Veteran could have sent a claim for 
reimbursement into the VA himself, between January 31, 2008, and 
April 30, 2008.  The claim for reimbursement was not received by 
VA from the Veteran until May 23, 2008, which is outside the 90- 
day period for submission of a claim for reimbursement.

Accordingly, in this case the 90-day time period commenced on 
January 31, 2008, and the initial claim was not received until 
May 23, 2008, more than 90 days thereafter.  Thus, the claim was 
not filed in a timely manner and, as such, must be denied.  See 
Sabonis, 6 Vet. App. at 430.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment rendered at Herkimer Little 
Falls Radiology on January 28, 2006, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


